                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                   HAMMOND DIVISION

TAYELL LEFTRIDGE,                               )
          Plaintiff,                            )
                                                )
                         v.                     )       CAUSE NO.: 2:18-CV-66-JEM
                                                )
SPEEDWAY LLC,                                   )
          Defendant.                            )

                                      OPINION AND ORDER

           This matter is before the Court on Plaintiff’s Motion in Limine [DE 39], filed October 9,

2019. No response has been filed and the time to do so has passed.

I.         Analysis

           A motion in limine will be granted “only when evidence is clearly inadmissible on all

potential grounds.” Hawthorne Partners v. AT & T Techs., Inc., 831 F. Supp. 1398, 1400 (N.D. Ill.

1993); see also Dartey v. Ford Motor Co., 104 F. Supp. 2d 1017, 1020 (N.D. Ind. 2000). Most

evidentiary rulings will be resolved at trial in context, and this “ruling is subject to change when the

case unfolds.” Luce v. United States, 469 U.S. 38, 41-42 (1984). The Court considers each request

in turn.

           A.     Mere Accident Defense

           Plaintiff requests that the Court exclude any argument, testimony, or evidence that the

occurrence in question was a “simple accident” or “mere accident.” However, all of the cases he

cites deal with jury instructions used in state court cases. Baptist v. Ford Motor Co., No. 13 C 8974,

2018 WL 1519153, at *4 (N.D. Ill. Mar. 28, 2018) (“a federal court sitting in diversity must instruct

a jury on the proper elements of a cause of action under the appropriate state substantive law, but


                                                    1
the court is not required to follow state ‘pattern’ instructions”) (citing Platis v. Stockwell, 630 F.2d

1202, 1207 (7th Cir. 1980)). Plaintiff may raise any concerns with jury instructions at the

appropriate time, but it is not apparent from the instant Motion what type of evidence or testimony

Plaintiff seeks to have excluded from trial. Plaintiff is assured that Defendant will be barred from

introducing evidence if its probative value is outweighed by the danger of prejudice. Fed. R. Evid.

401.

         B.     Prior Arrest

         Plaintiff requests that any testimony, evidence, or argument regarding Plaintiff’s past charges

or convictions of crimes be excluded, absent a pre-trial showing of admissibility. The Court notes

that Plaintiff refers only to the Indiana Rules of Evidence, which are not operable in this Federal

Court, but agrees that evidence of prior criminal history or prior bad acts is generally excluded. See

Fed. R. Evid. 404(b).

         C.     Mitigation of Damages

         Plaintiff requests that Defendant be precluded from arguing that Plaintiff failed to mitigate

his damages because Defendant has not produced expert testimony that Plaintiff’s failure to mitigate

was the cause of specific and increased injury. Defendant has made no objection to this request, and

it is therefore granted.

         D.     Non-Party Defense

         Plaintiff requests that the Court bar Defendant from presenting any non-party defense. The

Court agrees that no non-party defense has been identified in Defendant’s answer or otherwise

raised, and Defendant is therefore precluded from presenting as a defense that another party is at

fault.


                                                   2
       E.       Surveillance Video

       Plaintiff moves for an order barring evidence of surveillance video, photographs, or

statements of Plaintiff since none were disclosed in the course of discovery. Undisclosed

information and witnesses will not be permitted. Fed. R. Civ. P. 37(c)(1) (“If a party fails to provide

information or identify a witness as required by Rule 26(a) or (e), the party is not allowed to use that

information or witness to supply evidence on a motion, at a hearing, or at a trial, unless the failure

was substantially justified or is harmless.”).

       F.       Separation of Witnesses

       Plaintiff requests a separation of witnesses. Although a request for separation of witnesses

is not properly brought as part of a motion in limine, pursuant to Federal Rule of Evidence 615, “At

a party’s request, the court must order witnesses excluded so that they cannot hear other witnesses’

testimony.” Accordingly, all non-party witnesses shall remain outside the courtroom during the

course of the trial so that they cannot hear the testimony of other witnesses.

       G.       Motion in Limine

       Plaintiff asks that the Court exclude all mention of the instant Motion or the instant Order,

or otherwise infer that Plaintiff has moved to prohibit proof or that the Court has excluded proof of

any particular manner, and Defendant has not objected. Accordingly, no reference shall be made to

the jury regarding Plaintiff’s motion in limine, its contents, or the instant ruling.

       H.       Insurance

       Plaintiff moves for the exclusion of evidence, testimony, or argument regarding payment of

Plaintiff’s medical bills by an insurance carrier. There is no objection, and the Court precludes

mention of Plaintiff’s insurance.


                                                   3
II.    Conclusion

       For the foregoing reasons, the Court hereby GRANTS Plaintiff’s Motion in Limine [DE 39]

as described above.

       Plaintiff is REMINDED that “[i]n a diversity case, a federal court applies federal procedural

but state substantive law.” Bourke v. Dun & Bradstreet Corp., 159 F.3d 1032, 1036 (7th Cir. 1998)

(citing Erie R.R. v. Tompkins, 304 U.S. 64 (1938)).

       So ORDERED this 31st day of October, 2019.

                                             s/ John E. Martin
                                             MAGISTRATE JUDGE JOHN E. MARTIN
                                             UNITED STATES DISTRICT COURT
cc:    All counsel of record




                                                4
